Case 4:18-cv-11060-MFL-PTM ECF No. 87, PageID.1116 Filed 07/20/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROBERT B. WILLIAMS,

      Plaintiff,                                    Case No. 18-cv-11060
                                                    Hon. Matthew F. Leitman
v.

THOMAS O. WINN and
TIA CLARK,

     Defendants.
__________________________________________________________________/

                   ORDER FOR APPOINTMENT OF COUNSEL
                       AND STAYING PROCEEDINGS

      The Court has determined that Plaintiff Robert B. Williams would benefit

from the assistance of counsel in this matter. The Court will therefore attempt to

obtain pro bono counsel for Williams.

      Accordingly, IT IS HEREBY ORDERED that this matter is REFERRED

to the Court’s pro bono program for the appointment of counsel. IT IS FURTHER

ORDERED that this action will be stayed for a period of 90 days while the Court

attempts to obtain pro bono counsel for Williams. If pro bono counsel is not obtained

within 90 days, the stay will be lifted, and Williams will proceed pro se.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: July 20, 2021                    UNITED STATES DISTRICT JUDGE

                                          1
Case 4:18-cv-11060-MFL-PTM ECF No. 87, PageID.1117 Filed 07/20/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 20, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
